   Case 3:18-cv-02160-SI      Document 8   Filed 02/18/19   Page 1 of 3




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000


Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329


Of Attorneys for Ms. Miles


               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       PORTLAND DIVISION



COLLEEN MILES                        Case No. 3:18-cv-02160-SI

                  Plaintiff          NOTICE OF DISMISSAL

      vs

TLC RESORTS
VACATION CLUB LLC

                  Defendant




NOTICE OF DISMISSAL – Page 1 of 3
  Case 3:18-cv-02160-SI   Document 8    Filed 02/18/19   Page 2 of 3




                     NOTICE OF DISMISSAL

      Under FRCP 41 this action is dismissed with prejudice.


February 18, 2019

                               RESPECTFULLY FILED,

                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Lead Trial Attorney for Ms. Miles
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-743-7000




NOTICE OF DISMISSAL – Page 2 of 3
  Case 3:18-cv-02160-SI     Document 8    Filed 02/18/19   Page 3 of 3




                    CERTIFICATE OF SERVICE

I certify I caused this document to be served on:


TLC Resorts Vacation Club LLC
c/o attorney Erin Fitzgerald
erin@case-dusterhoff.com


February 18, 2019

                                 s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Lead Trial Attorney for Ms. Miles
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-743-7000




NOTICE OF DISMISSAL – Page 3 of 3
